DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10 in the reply filed on 15 March 2021 is acknowledged. Claims 11-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 March 2021.

Status of the Claims
Claims 1-33 are pending.
Claims 1-10 are examined herein.
Claims 1-10 are rejected.
Claims 1, 4, 5 and 8-10 are objected to.

Priority
This Application is a National Stage Application of PCT/US2016/040437 filed 30 June 2016. Applicant’s claim for priority to US 61/187,683 filed on 1 July 2015 and US 62/257,406 filed on 19 November 2015 is acknowledged.

Information Disclosure Statement
The listing of references in the Specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 20 December 2017, 14 January 2019, 8 June 2020, 3 September 2020, 20 September 2020 and 28 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. Signed copies of the IDS’s are included with this Office Action.

Application Data Sheet
The Application Data Sheet filed on 20 December 2017 is acknowledged.

Drawings
The drawings filed on 20 December 207 are objected to because of the following informalities:
In Figure 1: the description of element 110 is missing an article before “plurality”, the description of element 130 is missing an article before “bacterial ARI classifier”, “viral ARI classifier” and “non-infectious illness classifier” and, the description of element 140 is missing an article before “generated”, before “threshold” and before “platform”. The Examiner suggests the following wording for each of these elements: “Measure gene expression levels of a plurality of genes from each sample on a platform 110” and “Generate a bacterial ARI classifier, a viral ARI classifier, or a non-infectious illness classifier of the training sample set 130” and “Upload the final gene target list for the generated classifier, the associated weights, wn, and the threshold values to database(s) of the platform 140”.
In Figure 3: the description of element 200 is missing an article before “biological” and before “subject”, the description of element 210 is missing an article before “sample”, the descriptor of element 220 is missing an article before “predetermined” and, the descriptor of element 240 is missing an article before “bacterial ARI classifier”, “viral ARI classifier”, “non-infectious ARI classifier” and “probability”. The Examiner suggests the following wording for each of these elements: “Obtain a biological sample from a subject suffering from or at risk for acute respiratory symptoms of unknown etiology 200”, “Isolate total RNA from the sample 210”, “Measure gene expression levels of a predetermined set of genes 220” and “Enter normalized values into a bacterial ARI classifier, a viral ARI classifier, and/or a non-infectious ARI classifier retrieved from database(s) and calculate the probability of each 240”.
It is also noted that, in Figure 3, element 230 refers to “normalize gene expression levels” while element 240 refers to “Enter normalized values”. The Applicant is asked to clarify whether the normalized values entered in step 240 are related to the normalized gene expression levels of step 230. The Specification at page 23, lines 4-6 describes the normalization of gene expression levels to generate a normalize value which is then entered into the classifier. The Examiner suggests amending the description of element 230 as “normalize gene expression levels and generate corresponding gene expression values”  and the description of element 240 as “Enter the normalized values....”.
Figure 5:  the term “leave one out cross validation” should be amended as “leave-one-out cross-validation” since this is the term used in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
All references to the Specification refer to the originally filed Specification filed on 20 December 2017.
The Amendment to the Specification filed on 20 December 2017 is acknowledged.
The disclosure is objected to because of the following informalities: 
At page 6 line 23; page 9 line 34; page 23 line 10; page 29 line 9; page 48 line 13 the term “noninfectious” should be replaced with “non-infectious” as this is the term used throughout the Specification and the claims.
At page 7 lines 8 and 23; page 15, lines 19, 21 and 25; page 49 line 32; page 50 lines 19-21, 24, 29; at page 52 line 26 the term “computer readable” should be hyphenated as “computer-readable”. In addition, for the sake of consistency, the Applicant is asked to use either “medium” or “media” when referring to “computer-readable”. For example, page 15 line 19 refers to computer readable “medium” and page 50 line 19 refers to computer readable “media”.  
Page 9 lines 7-16 describes what is shown in Figure 1. Lines 12-16 read as follows:
“The classifier (or more precisely its components, namely weights and threshold or confidence interval (values)) go to a database. Weights with a nonzero value determine the subset of genes used by the classifier. Repeat to obtain all three classifiers (bacterial ARI, viral ARI and non-infectious ARI) within a specified platform matching the gene expression values”. 
Figure 1 does not show a step of “repeat” or “repeating” shown in Figure 1. The Applicant is asked to clarify what is being repeated to obtain all three classifiers.
At page 9 lines 27-28 the term “leave one out cross-validation” should be hyphenated as “leave-one-out cross-validation” as this is the term known in the art and used in the Specification. See page 9 line 33 and page 18 line 8.
Page 13 lines 30-35  the term “multiplexed”  should be replaced with “multiplex” as this is the term known in the art and used in the Specification to refer to multiplex thermal cycler systems . See page 15, line 15.
Page 14 lines 11-12 refer to “TaqMan® Low Density Array (TLDA)” as a real-time PCR platform. The Specification at page 13 lines 30-35 describes the term “platform” as referring to an apparatus. It is noted however that TLDA is not an apparatus but an array for use in a real-time PCR machine. The Applicant is asked to clarify what this portion of the specification is referring to.
At page 14  line 16 the linking verb “is” should be inserted between “DNA/RNA” and “extracted” to read: “DNA/RNA” is extracted. 
At page 15 line 16 the term “extract” should be replaced with “extracts”.
The use of the term “RainDrop Digital PCR System” at  page 15, line 19 which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
At page 15 line 25 the term “desk top” should be replaced with “desktop” since this is the term known in the art.
At page 17 line 15,  in the description related to Figure 1, the Specification refers to element 105 as “not shown”. Since none of the Figures refer to this reference number, the Applicant is asked to delete it form the Specification.
At page 17 line 34 the phrase “to positively identifying” is grammatically incorrect and should be replaced with “to positively indentify
At page 18 line 1 the phrase “to positively identifying” is grammatically incorrect and should be replaced with “to positively indentify
At page 18 lines 10-14  there is an auxiliary verb missing between “the datasets” and “chosen”. The following correction is suggested:  “For example, validation may be performed using publically available human gene expression datasets (e.g., GSE6269, GSE42026, GSE40396, GSE20346, and/or GSE42834), the datasets are chosen if they include at least two clinical groups (bacterial ARI, viral ARI, or non-infectious illness)”. 
The use of the term “Agilent 2100 Bioanalyzer” at  page 19, line 34 which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Page 21 lines 16-17 reads: “It says how the expected value of the response related to the linear predictor of explanatory variable”. The Applicant is asked to rephrase this portion of the Specification to clearly set forth whether “It refers” is referring to the classifier, the link function and/or the linear model.
Figure 3 is described at page 22 starting at line 3, it is noted however, that none of the reference numbers shown in figure 3 of the drawings has been incorporated in this description. 
At page 24 line 19 a period (.) is missing between “platform” and “Columns”.
At page 24 line 20, the term “probates” should be replaced with “probeset”.
The Legend of Table 2 at page 32 lines 8-9 reads: “This classifier specifically discriminates patients with bacterial ARI from other etiologies (viral ARI or or 10)”. The Applicant is asked to clarify what “viral ARI or or 10” is denoting. In addition, there is period missing at the end of the sentence.
At page 32 line 12, a period is missing at the end of “(bacterial ARI or non-infectious illness)”.
The use of the term “Roche Elecsys 2010 analyzer” at page 55, line 32 which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In Table 2 at page 38 and in table 9 at page 73, there is no reference sequence ID for Gene Symbol KIAA0894 and the Gene name is indicated as “ambiguous (pending)”. The Applicant is asked to incorporate the missing information into the tables.
In Table 2 at page 47 there is no reference sequence ID for Gene Symbol U2AF1L1 and the Gene name is indicated as “ambiguous (pending)”. The Applicant is asked to incorporate the missing information into the table.
At page 58 line 2 an article is missing before “healthy” and, the word “control” should be added after “healthy” to read: “consequently, we re-derived an ARI classifier using a non-infectious illness control rather than a healthy control”.
At page 59 line 2, the term “analyses” should be replaced with “analysis” to read “sensitivity analysis”. 
In Table 9 at page 72 there is no reference sequence ID for Gene Symbols TRA@ and TRD@ and the Gene name is indicated as “ambiguous (pending)”. The Applicant is asked to incorporate the missing information into the table.
In Table 9 at page 73 there is no gene symbol, reference sequence ID and Gene name for Affymetrix Probe ID 216943_at. The Applicant is asked to remove the reference to said Gene Symbols or to incorporate the missing information into the table.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 5 and 8-10 are objected to because of the following informalities:  
In claims 1 and 8-10 are objected to because of the use of an abbreviation (ARI) without a first complete appearance of the abbreviation. The Examiner suggests the following amendments:
Claim 1: “A method for making acute respiratory illness (ARI) classifiers...”
Claims 8-10: A bacterial (viral) (non-infectious illness) acute respiratory illness (ARI) classifier...”
In claim 4, “a” should be inserted before “multiplexed” and before “real-time PCR platform” to read: “a thermal cycler platform (e.g., a multiplexed and/or a real-time PCR platform)...”.
In claim 5 line 2 “for” should be replaced with “to” to read: “assigning a weight to each normalized gene expression value
In claim 5, line 4 “an” should be inserted before outcome to read “determining a score for an outcome”.
In claim 5 line 7 “the” should be inserted between “until” and “accuracy” to read “until the accuracy...”
In claim 8, line 4 the term “viral” should be replaced with “bacterial” since this claim refers to the bacterial classifier.
  Appropriate correction is required.

Claim Interpretation
	The following recitations in the claims are not considered as limiting the scope of the claimed methods. These recitations include:
“.....to generate normalized gene expression values” in claim 1, lines 13-14. This recitation is directed to an intended outcome of the normalizing step.
“.....to thereby make the acute respiratory illness classifiers for the platform” in claim 1, line 17. This recitation is directed to an intended outcome of the generating step.
In claim 4, line 2 the examples of the thermal cycler platform presented in parenthesis (e.g., multiplexed and/or real-time PCR platform) are interpreted as representative types of thermal cycler platforms. These examples are not considered as limiting the thermal cycler platform recited in the claim to either a multiplexed or a real-time PCR platform. If the Applicant’s intention is to limit the thermal cycler platform to a multiplexed and/or a real-time PCR platform, the claim should be amended to recite that the thermal cycler platform comprises a multiplexed and/or a real-time PCR platform.
In claim 5, line 3 the example of the classifier presented in parenthesis (e.g. a linear regression classifier) is interpreted as a representative type of linear classifiers. This examples is not considered as limiting the linear classifier recited in the claim to a linear regression classifier. 
	“.....to provide said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier for the platform” in claim 5 lines 8-9. This recitation is directed to an intended outcome of the iteration performed in steps (i)-(iii).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”)  and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
 (1): With regard to claims 1-7, the claims are drawn to a method for making acute respiratory illness classifiers for a platform. As such, the claims fall into one of the four statutory categories of invention (a process).
With regard to claims 8-10, the claims are drawn to a “a bacterial ARI classifier (claim 8)”, “a viral ARI classifier (claim 9)” and “a non-infectious illness classifier (claim 10)”. The Specification at page 12, lines 27-31 defines the classifiers as a mathematical function. As such, the claims are not proper patentable subject matter because they do not fall within any of the four statutory categories of invention.
 (2A)(1): Claim 1 (method) is directed to the following abstract ideas which encompass mathematical concepts: normalizing the gene expression levels to generate normalized gene expression values and generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said normalized gene expression values. 
With regard to the step of normalizing gene expression levels, the Specification at page 18 lines 25-30 describes said process as comprising an adjustment to one or more standard gene levees as it is known in the art. With regard to the step of generating a classifier, the Specification at page 12 lines 27-35 and at page 22 lines 17-25 defines the classifier as a mathematical function. Asus such, said processes are directed to mathematical concepts. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 1 (method): obtaining biological samples from a plurality of subjects known to be suffering from a bacterial acute respiratory infection; obtaining biological samples from a plurality of subjects known to be suffering from a viral acute respiratory infection; obtaining biological samples from a plurality of subjects known to be suffering from a non-infectious illness and measuring on said platform the gene expression levels of a plurality of genes.
 This combination of elements does not integrate the exceptions into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. The steps of obtaining biological samples from a plurality of subjects and the step of measuring gene expression levels of a plurality of genes are pre-solution activities, recited at a high level of generality which are nominal to the main process. In particular the step of measuring gene expression levels is a data generating step wherein said data is used in performing the abstract steps (normalizing gene expression levels and generating a classifier). Accordingly, these additional elements do not integrate the exceptions into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recite any additional non-abstract elements.  Claims 2-3 and 7 are directed to additional pre-solution activities, claim 4 is directed to attributes of the platform used in the method and claims 5 and 6 are directed to further limiting the abstract ideas.
 Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements does not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. The steps of obtaining  biological samples from a subject and measuring gene expression levels of a plurality of genes  are well-understood, routine and conventional in the field infectious disease diagnosis. Evidence of this fact can be found US 2008/0171323 to Banchereau (cited by the Applicant in the IDS of 20 December 2017), specifically at paragraphs 39 and 69 and, in the references cited therein. These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 13 there is lack of antecedent basis in the claim for “the gene expression levels obtained in step (d)” as there is no recitation in the claim that gene expression levels are obtained. Claim 1 line 10 (step (d)) recites measuring...gene expression levels. The lack of antecedent basis renders the claim indefinite as to whether the normalized gene expression levels correspond to the measured gene expression levels or, whether said levels are obtained in a separate step. To obviate this rejection, the Examiner suggests amending the claim to recite: “normalizing gene expression levels measured in step (d)...”. Clarification is requested.
Claim 1 lines 15-16 recites: “.....(f) generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said normalized gene expression values”. The recitation in claim 1 of “to generate normalized gene expression values” is directed to an intended outcome of the step of “normalizing” recited in line 13 and does not limit the scope of the claim. See Claim Interpretation section above. As such, the claim is unclear as to what is the basis for generating the classifiers. To obviate this rejection, the Examiner suggests amending the claim to recite a positive active step of generating normalized gene expression values. The following language is suggested “generate normalized gene expression values based on the normalized gene expression levels” or, alternatively, as recited at page 51 lines 24-25 of the Specification, “generating normalized gene expression values by normalizing gene expression levels”. Clarification is requested.
Claim 1 lines 15-17 recites: “......(f) generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said normalized gene expression values, to thereby make the acute respiratory illness classifiers for the platform”.
Firstly, the recitation of generating a classifier based on normalized gene expression levels is unclear as to whether the claim requires using the gene expression levels in a classifier or, whether it requires defining a classifier function from gene expression levels. Secondly, since there is no recitation that the gene expression levels/values are associated with a bacterial ARI, a viral ARI and a non-infectious illness disease, the scope of the claim is unclear as to which of the genes for which the expression levels are measured are used for each classifier.
The Specification at page 12 lines 27-35 describes the classifier as follows:
As used herein, the terms "classifier" and "predictor" are used interchangeably and refer to a mathematical function that uses the values of the signature (e.g., gene expression levels for a defined set of genes) and a pre-determined coefficient (or weight) for each signature component to generate scores for a given observation or individual patient for the purpose of assignment to a category.

The Applicant is asked to clarify whether the generating step provides three independent classifiers and whether each of these classifiers are based on all of the gene expression levels or, based on a subset of the gene expression levels.
Thirdly, the recitation of generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier followed by the recitation that said generating leads to the “making” of an acute respiratory illness classifier is ambiguous because the generating also includes a non-infectious illness classifier which is not an acute respiratory illness classifier.  Clarification is requested as to what is being “made” form the generated classifiers. 
For examination purposes the claim will be interpreted as requiring the generation of a mathematical or, algorithmic based tool for classifying at least one of a bacterial, a viral and a non-infectious illness based on gene expression levels.
Claim 2 recites: “The method of claim 1, wherein said measuring comprises or is preceded by one or more steps of: purifying cells from said sample, breaking the cells of said sample, and isolating RNA from said sample”. There is lack of antecedent basis in the claim for “said sample”. Claim 1, from which claim 2 depends, recites three steps (steps a-c) requiring “obtaining biological samples (plural) from a plurality of subjects”. The lack of antecedent basis renders the claim indefinite as to whether the purification of cells, breaking of the cells and/or the isolation RNA is required for each of the samples obtained in steps a-c or, whether it is required for a sample in particular. Clarification is requested.
For examination purposes the claim will be interpreted as requiring that the measuring step comprise or, be preceded by  steps of purifying cells, breaking of the cells and/or isolating RNA in all the samples obtained from each of the plurality of subjects from which gene expression values will be analyzed. 
Claim 3 recites: “The method of claim 1, wherein said measuring comprises semi-quantitative PCR and/or nucleic acid probe hybridization”.
Semi-quantitative PCR and nucleic probe hybridization are molecular biology techniques for detection and quantification of nucleic acids in a sample. The recitation in claim 2 that the step of measuring the gene expression level of a plurality of genes (per claim 1) comprises a technique (semi-quantitative PCR and/or nucleic acid probe hybridization) is unclear because the measurement of gene expression values cannot comprise a technique per se. Measurement of gene expression values may be performed via semi-quantitative PCR and/or nucleic acid probe hybridization. The applicant’s Specification at page 14 at lines 5-10 and at page 18 lines 25-35 describes that the measurement of gene expression levels is performed semi-quantitatively (including real-time PCR) and, by direct detection via hybridization to complementary probes.
If the Applicant’s intention is to set forth that the step of measuring of gene expression levels is   performed by analyzing the samples via semi-quantitative PCR and/or nucleic acid probe hybridization, the claim should be amended accordingly. Clarification is requested.
For examination purposes, prior art teaching or suggesting measuring gene expression values via semi-quantitative PCR and/or nucleic acid probe hybridization will be interpreted as meeting the claimed limitation.
Claim 4  line 3 recites: “..... a hybridization and multi-signal coded (e.g., fluorescence) detector platform....”
Clarification is requested as to whether the recitation of “florescence” is intended to set forth a specific type of instrument or whether it is intended to set forth the basis of detection of the recited platform. The hybridization and multi-signal coded detector platforms described in page 15 lines 5-12 of the Specification are systems which operate by detecting fluorescence. If the Applicant’s intention is to set forth that the hybridization and multi-signal coded detector platform recited in claim 4 are florescence based the claim should be amended accordingly. Clarification is requested.
For examination purposes, prior art teaching or suggesting any hybridization and multi-signal coded detection platform will be interpreted as meeting the claimed limitation. 
Claim 5 lines 2-3 recites: “.....entering the weight and expression value for each gene into a classifier...”. 
There is lack of antecedent basis in the claim for “the weight and expression value for each gene” as there is no recitation in the claim that weighs are assigned to a gene and that expression values are determined or calculated for a gene. Claim 5 line 2 recites that the weights are assigned to normalized gene expression values and, claim 1 at lines 13-14 (step (e)), from which claim 5 depends, recites that gene expression values are associated with expression levels. The lack of antecedent basis in the claim makes it unclear as to what is the weight and expression value being assigned to. Clarification is requested.
Claim 5 line 4 recites: “.....determining a score for outcome for each of the plurality of subjects...”. The claim is unclear as to what is being scored. There is no recitation in the claim of an outcome”. It is unclear whether the score is being provided for a clinical outcome or, for a diagnosis outcome or, for another type of outcome of the plurality of individuals.
In claim 5 line 10 there is lack of antecedent basis in the claim for “genes having a non-zero weight”. Claim 5 line 2 recites “assigning a weight for each normalized gene expression value”. There is no recitation in the claim the genes per se are assigned a weight. Clarification is requested.
In claim 6 clarification is requested as to whether the classifier for which a score is converted to a probability is the linear regression classifier recited in claim 6 or, whether it is the bacterial ARI classifier, the viral ARI classifier or the non-infectious illness classifier recited in claim 1.
In claim 7 the recitation of “validating said ARI classifier” is unclear. Since claim 1, from which claim 7 depends, recites a bacterial ARI classifier and a viral ARI classifier, the claim is unclear as to whether it is the bacterial ARI classifier or the viral ARI classifier which is validated. Clarification is requested.

Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2008/0171323 to Banchereau (cited by the Applicant in the IDS 20 December 2017).
Banchereau teaches teaches methods for analyzing samples for the prognosis and diagnosis of infectious diseases using multiple variable gene expression analysis (¶ 8).
With regard to claim 1, Banchereau teaches a method for making acute respiratory illness classifiers for a platform, wherein the classifiers comprise a bacterial ARI classifier, a viral ARI classifier and a non- infectious illness classifier for the platform (¶ 61, 68 and 82). Disease-specific transcriptional vectors for identifying and distinguishing diseases are calculated for infectious (bacterial, viral) and non-infectious (Systemic Lupus Erythematosus-SLE) diseases. 
said method comprising 
(a) obtaining biological samples from a plurality of subjects known to be suffering from a bacterial acute respiratory infection  (¶ 28-29, 75, 117). Samples from patients with influenza are collected.
(b) obtaining biological samples from a plurality of subjects known to be suffering from a viral acute respiratory infection (¶ 28-30, 75, 117). Samples from patients with a bacterial infection (S.pneumoniae) are collected.
 (c) obtaining biological samples from a plurality of subjects known to be suffering from a non-infectious illness (¶ 135). Samples from Systemic Lupus Erythematosus (SLE) patients are collected. 
The Applicant has not provided a definition of the term “non-infectious”. The dictionary meaning of the term “infectious disease” according to the dictionary by Merriam-Webster is a disease caused by the entrance into the body of pathogenic agents. SLE per se is an autoimmune disease and it is not caused by the entrance into the body of pathogenic agents.
(d) measuring on said platform the gene expression levels of a plurality of genes (e.g., all expressed genes or transcriptome, or a subset thereof) in each of said biological samples from steps (a), (b) and (c);
(e) normalizing the gene expression levels obtained in step (d) to generate normalized gene expression values (¶ 13, 71, 135 and 148). Gene expression patters of r the samples obtained from patient with various infectious disease sates and from patients with SLE are determined.
(f) generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said normalized gene expression values, to thereby make the acute respiratory illness classifiers for the platform (¶11, 69, 82; Table 1 and Figure 6). Disease-specific transcriptome expression vectors are calculated and used to differentiate between genes correlated with an infection with Influenza versus bacteria, an immune response, anti-apoptosis; cell growth and/or maintenance and miscellaneous genes.
With regard to claim 2, see Banchereau at ¶ 39, 65 and 75.
With regard to claim 3, see Banchereau at ¶ 66.
With regard to claim 4, see Banchereau at ¶ 71. The invention is applied to gene expression monitoring systems. 
With regard to claim 7, see Banchereau at ¶ 27 and 29-31.



Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

B. Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu, X. et al; “Gene expression profiles in febrile children with defined viral and bacterial infection”; PNAS, July 30, 2013; Vol. 110, no. 31; pages 12792-12797 (hereinafter Hu).
Hu teaches gene expression-based classifiers for distinguishing virus-positive febrile children and febrile children with acute bacterial infection from virus-negative afebrile children (Figure 1).
With regard to claim 8, Hu teaches a bacterial ARI classifier made according to the method of claim 1, wherein the bacterial ARI classifier comprises expression levels of 5, 10, 20, 30 or 50, to 80, 100, 150 or 200 of the genes (measurable, e.g, with oligonucleotide probes homologous to said genes) listed as part of a viral (bacterial) ARI classifier in Table 1, Table 2, Table 9, Table 10 and/or Table 12  wherein the genes used  for classification include: ISG15 (Table 1), HERC5 (Table 12), IFIT3 (Tables 1 and 12), IFIT 27 (Table 1), MX1 (Table 1), IFIT1 (Table 12), IFNGR2 (Table 12), HERC5 (Table 1) and OAS 3(Table 1). See Figure 4 of Hu.
With regard to claim 9, Hu teaches a viral ARI classifier made according to the method of claim 1, wherein the bacterial ARI classifier comprises expression levels of 5, 10, 20, 30 or 50, to 80, 100, 150 or 200 of the genes (measurable, e.g, with oligonucleotide probes homologous to said genes) listed as part of a viral ARI classifier in Table 1, Table 2, Table 9, Table 10 and/or Table 12  wherein the genes used  for classification include: OASL (Table 1), ISG15 (Table 1), HERC5 (Table 12), IFIT3 (Tables 1 and 12), IFNGR2 (Table 1), MX1 (Table 1), IFNGR2 (Table 12), HERC5 (Table 1) and OAS 3(Table 1). See Figure 4 of Hu.
With regard to claim 10, Hu teaches a non-infectious illness classifier made according to the method of claim 1, wherein the bacterial ARI classifier comprises expression levels of 5, 10, 20, 30 or 50, to 80, 100, 150 or 200 of the genes (measurable, e.g, with oligonucleotide probes homologous to said genes) listed as part of a non-infectious illness classifier in Table 1, Table 2, Table 9, Table 10 and/or Table 12  wherein the genes used  for classification include: ISG15 (Table 1), IFI6 (Table 12), HERC5 (Table 12), IFIT3 (Tables 1 and 12),  MX1 (Table 1), HERC5 (Table 1) and OAS 3(Table 1). See Figure 4 of Hu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
C. Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0171323 to Banchereau as applied to claim 1 above and in further view of US 2005/0209785 to Wells (cited by the Applicant in the IDS 20 December 2017).
Banchereau teaches a method for making classifiers based on gene expression values. 
However, Banchereau does not teach that generating the classifiers comprises iteratively:
(i)    assigning a weight for each normalized gene expression value, entering the weight and expression value for each gene into a classifier (e.g., a linear regression classifier) equation and determining a score for outcome for each of the plurality of subjects, then
(ii)    determining the accuracy of classification for each outcome across the plurality of subjects, and then
(iii)    adjusting the weight until accuracy of classification is optimized, to provide said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier for the platform, wherein genes having a non-zero weight are included in the respective classifier, and optionally uploading components of each classifier (genes, weights and/or etiology threshold value) onto one or more databases (as in claim 5) and that the classifier is a linear regression classifier and said generating comprises converting a score of said classifier to a probability (as in claim 6).
Wells teaches methods for generating a classifier based on gene expression data  (Abstract, ¶ 30 and 51). 
Wells teaches that the method comprises the following steps:
 (i)    assigning a weight for each normalized gene expression value wherein physical variables (discriminatory variables) include gene expression values and  the method comprises calculating a weighted average of said values (¶ 53, 108 and 109)
entering the weight and expression value for each gene into a classifier (e.g., a linear regression classifier) equation wherein the weighted discriminatory variables data is entered into a classifier (¶ 108). The classifier is generated based on a linear regression algorithm (¶ 186 and 190).
and determining a score for outcome for each of the plurality of subjects wherein a score is assigned to the first physical variable that represents the ability for the first physical variable to accurately classify the plurality of biological samples into correct ones of the two or more known subject classes (¶ 33, 35 and 54). As just explained, the classifiers are built based on the physical (discriminatory) variables.
 then
(ii)    determining the accuracy of classification for each outcome across the plurality of subjects wherein the cutoff by which to distinguish between two classes or subclasses from the resulting intermediate combined classifier is determined (¶ 108).
and then
(iii)    adjusting the weight until accuracy of classification is optimized, to provide said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier for the platform, wherein genes having a non-zero weight are included in the respective classifier, and optionally uploading components of each classifier (genes, weights and/or etiology threshold value) onto one or more databases wherein the classifier data points are quantized to one-bit accuracy by assigning those greater than the cutoff a value of one and those below the cutoff a value of zero (¶ 108, 114 and 190). The method steps are repeated for each group of variables to form each of the classifiers. The classifier is a linear regression classifier (¶ 190) and the score corresponds to the p-value for a t-test (¶ 55).
Banchereau and Wells are directed to methods for making classifiers based on gene expression values. 
Thus, Banchereau and Wells are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Banchereau with Wells. One would have been motivated to do so and had a reasonable expectation of success in doing so because Wells teaches that the classifier generated according to the disclosed method has the advantage of providing a strong diagnostic efficacy (Wells at ¶ 184) which is of relevance to Banchereau who is explicitly directed to  diagnosis of infectious diseases (Banchereau at ¶ 140). The skilled artisan would be motivated for said combination because this would lead to the predictable result of improving the diagnostic efficacy of Banchereu’s method. An additional advantage is realized by providing a method which enables the determination of the underlying chemical or physical basis for disease discrimination (Wells at ¶ 135).


Conclusion
No claims are allowed.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/
 Examiner, Art Unit 1631
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631